Appeal Reinstated; Motion Granted; Appeal Dismissed and Memorandum Opinion
filed July 19, 2012.




                                        In The


                     Fourteenth Court of Appeals

                                 NO. 14-12-00358-CV



    YOLANDA SANDRIA SAQUI AND ROSALIN REYES RAMIREZ, EACH
       INDIVIDUALLY AND AS PERSONAL REPRESENTATIVES OF THE
        ESTATE OF MIGUEL ANGEL BARRAGAN SANDRIA, Appellants

                                          V.

PRIDE INTERNATIONAL, INC., MEXICO DRILLING LIMITED, LLC, PRIDE
        CENTRAL AMERICA, LLC, PRIDE CENTRAL AMERICA, LLC
         (MEXICAN BRANCH) AND GULF OF MEXICO PERSONNEL
                 SERVICES S. DE R.L.DE C.V., Appellees

                      On Appeal from the 234th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2010-01480


                        MEMORANDUM OPINION
      On May 11, 2012, this court granted appellants’ motion for stay and abated the
appeal pending completion of the settlement of the underlying case. On July 6, 2012, the
parties filed an agreed motion to dismiss the appeal from the order signed March 19,
2012, granting the motion to dismiss for forum nonconveniens filed by appellee, Pride
Central America, LLC.1 See Tex. R. App. P. 42.1. We order the appeal reinstated and
grant the motion.

        Accordingly, the appeal is ordered dismissed with prejudice.



                                            PER CURIAM



Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




        1
           Appellants did not appeal the 2010 dismissal of their claims against the other appellees, but all
appellees joined in the settlement agreement.
                                                     2